Title: To George Washington from John Hurt, 24 August 1789
From: Hurt, John
To: Washington, George



Sir
New York 24th August 1789.

As I presume it can be no very great breach of propriety, to trouble you with a letter, written with respect, I beg leave to mention a few circumstances for your consideration, which I hope, & am persuaded, never came within your knowledge.
I make no doubt that it was in a great measure owing to you, Sir, that Congress did from time to time keep up the hopes & expectations of the officers in the Continental army, by promising to do them justice at the end of the war. Accordingly in the worst of times they made an ordinance allowing them halfpay for life, which included the Chaplains as well as others. But some time after this they did by a commutual agreement allow them five years full pay, in lieu of the half pay for life. This included all officers except Chaplains & Surgeons, to the former of whom they allowed very little more than one half of the five years full pay: and the regimental Surgeons, if I am not

mistaken, had either Captains, Lieutenants or Ensigns commissions granted them before the Commutation took place, so that no injustice was done them.
After this, Congress did by another law, give & grant a certain quantity of Acres of land lying in a certain district, to all the officers in the Continental army, except the Chaplains, for whom no provision was made by Congress: this circumstance I never knew ’till a few days ago, & cannot help thinking it very unjust: especially when I reflect that this district of country was given to Congress by the State of Virginia.
I fear, Sir, I may be tedious, but as it is for once only I hope you will excuse me. Had the new government been rejected, I never should have troubled, Congress or myself about any thing of this sort: but when it had taken place, & was put in motion, I did, & still do, hope & think, that it is not too late for the interferance of some friend to justice, who will do them that right, which has hitherto been withheld, or denied to the Chaplains of the American army. If it is thought that, I myself have not deserved this justice, & I know no reason why it should be thought so, yet surely others, have dese[r]ved well of the public.
I conclude by observing that as an American Citizen, I have made known to the Chief Magistrate, what I thought to be an instance of injustice & hardship, bearing upon a few individuals. Should it strike you, Sir, in the same light, & should you have the influence & inclination to remedy it, with convenience & facility, I make no doubt but you will. I am Sir, your most obedient Servant

John Hurt

